10F-3 Report CGCM Core Fixed Income Fund 3/1/2016 through 8/31/2016 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Hyundai Capital America BlackRock 3/14/2016 Citigroup Global Markets Newell Rubbermaid Inc. BlackRock 3/18/2016 Goldman Sachs Newell Rubbermaid Inc. BlackRock 3/18/2016 Goldman Sachs Newell Rubbermaid Inc. BlackRock 3/18/2016 Goldman Sachs Newell Rubbermaid Inc. BlackRock 3/18/2016 Goldman Sachs CVS Health Corp. MetWest 5/16/2016 Barclays Capital State Street Corp. BlackRock 5/16/2016 Merrill Lynch State Street Corp. BlackRock 5/16/2016 Merrill Lynch LAM Research BlackRock 5/23/2016 Goldman Sachs Bank USA Inc. LAM Research BlackRock 5/23/2016 Citigroup Global Markets LAM Research BlackRock 5/23/2016 JP Morgan Chase Bank NA Walgreens Boots BlackRock 5/26/2016 Merrill Lynch Walgreens Boots BlackRock 5/26/2016 Merrill Lynch Walgreens Boots BlackRock 5/26/2016 Merrill Lynch Aetna BlackRock 6/2/2016 Citigroup Global Markets Aetna BlackRock 6/2/2016 Citigroup Global Markets Aetna BlackRock 6/2/2016 UBS Securities Republic Services Inc. BlackRock 6/20/2016 Merrill Lynch Molson Coors BlackRock 6/28/2016 Merrill Lynch Molson Coors BlackRock 6/28/2016 Merrill Lynch General Motors BlackRock 6/29/2016 Citigroup Global Markets Teva Pharmaceutical Industries Limited TCW 7/18/2016 Barclays Capital Inc Comcast Corporation BlackRock 7/12/2016 J.P. Morgan Securities LLC Comcast Corporation BlackRock 7/12/2016 Citigroup Global Markets Comcast Corporation BlackRock 7/12/2016 Citigroup Global Markets Bank of Montreal BlackRock 7/13/2016 BMO Nesbitt Burns Inc FHLB BlackRock 7/13/2016 Citigroup Global Markets Teva Pharmaceutical Finance BlackRock 7/18/2016 Barclays Capital Inc Teva Pharmaceutical Finance BlackRock 7/18/2016 Barclays Capital Inc Teva Pharmaceutical Finance BlackRock 7/18/2016 Barclays Capital Inc Teva Pharmaceutical Finance BlackRock 7/18/2016 Barclays Capital Inc CAPITAL ONE FINANCIAL CORPORATION INC BlackRock 7/25/2016 Citigroup Global Markets CITIZENS FINANCIAL GROUP INC BlackRock 7/25/2016 CREDIT SUISSE SECURITIES (USA) LLC BARCLAYS PLC BlackRock 8/3/2016 Barclays Capital Inc GENERAL DYNAMICS CORPORATION BlackRock 8/9/2016 J.P. Morgan Securities LLC ENTERGY CORPORATION BlackRock 8/16/2016 Citigroup Global Markets
